DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-26 are pending and examined.

Response to Argument
	Applicant requests the double patenting rejections be held in abeyance.  The examiner has therefore maintained the double patenting rejections.
	With respect to the obviousness rejections of record, Applicant provides argument and an allegations of unexpected results.  The examiner agrees that the substantial improvement in depression of DEX/BP as compared for DEX/DQ is sufficient to obviate the rejections of record.  However, for the sake of clarity, the examiner explains why a proper prima facie showing was established.  The rejection is withdrawn based solely on the allegation of unexpected results.
	Applicant argues that hindsight was used to arrive at the claimed methods.  
	The examiner notes that no such hindsight was used or required.  Berg teaches administration of DEX with a CYP2D6 inhibitor for treatment-resistant depression to increase the efficacy and reduce metabolism of the API.  Tod teaches BUP to be a potent CYP2D6 inhibitor and compares QD and BUP with DM as yielding similarly high predicted AUC ratios.  Thus, substituting BUP for QD would be predictable to yield a successful treatment for those subjects described by Berg.  

	The examiner disagrees.  The fact that BUP is a known CYP2D6 inhibitor and combination therapy with QD (another CYP2D6 inhibitor) is known to increase DEX concentration as a result of inhibition of CYP2D6 provides a reasonable and predictable expectation that BUP would be efficacious as claimed.
	As such, the obviousness rejection of record is withdrawn in view of the allegation of unexpected results showing a substantial improvement in DM/BU as compared to DM/Q.
	
Double Patenting Rejection 
(Provisional and Non-Provisional)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over the allowed claims of the following U.S. Patent Nos.
9,198,905 (claims 1-18);
9,205,083 (claims 1-14);
9,238,032 (claims 1-20);
9,168,234 (claims 1-12);
9,402,844 (claims 1-18);
9,278,095 (claims 1-17) ;
9,314,462 (claims 1-17);
9,375,429 (claims 1-27) ;
9,370,513 (claims 1-28); 
9,402,843 (claims 1-18); 
9,408,815 (claims 1-30): 
9,457,025 (claims 1-30); 
9,421,176 (claims 1-19); 
9,457,023 (claims 1-25);
9,474,731 (claims 1-29);
9,486,450 (claims 1-30);
9,700,553 (claims 1-30);
9,700,528 (claims 1-27);
9,707,191 (claims 1-30);  
9,763932 (claims 1-29);
10,105,327 (claims 1-28);
10,548,857 (claims 1-22);
10,780,064 (claims 1-23); 
10,772,850 (claims 1-28);
10,799,497 (claims 1-14); and
10,786,469 (claims 1-24).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patents cited above are drawn to a method of co-administering a combination of dextromethorphan with bupropion to a human at a dosage regimen that is suitable for treating depression. Accordingly, the instant claims would have been obvious over the claims of the patents cited above. While dosage regimens may not be taught as claimed, it M.P.E.P. § 2144.05.
Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the following pending claims of copending Application Nos. 
15/206,057 (claims 1-29);
15/216,545 (claims 1-29);
15/224,233 (claims 1-7 and 9-31); 
15/238,182 (claims 1, 3-19, and 21-32);
15/213,283 (claims 1-30);
15/599163 (claims 1-30);
15/621882 (claims 1-30);
15/275177 (claims 1-3, 5-12, and 14-32);
15/647069 (claims 1-30);
15/647852 (claims 1-30);
15/691532 (claims 1-30);
15/691549 (claims 1-30); and
15/695995 (claims 1-30) in view of US2009/0111846; and 
16/983,873 (claims 1-30);
16/926,458 (claims 1-30);
16/853,062 (claims 1-23);
16/852,939 (claims 1-20);
16/825,228 (claims 1-20);
16/823,724 (claims 1-17);
16/838,829 (claims 1-28);
16/821,462 (claims 1-21);
16/359,958 (claims 1-29);
16/823/807 (claims 1-20);
16/822,564 (claims 1-17);
16/736,752 (claims 1-29);
16/588,399 (claims 1-11);
16/290,653 (claims 1-29);
16/129,531 (claim 13); and
16/127,832 (claims 1-13).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patents cited above are drawn to a method of co-administering a combination of dextromethorphan with bupropion to a human at a dosage regimen that is suitable for treating depression.  Accordingly, the instant claims would have been obvious over the claims of the co-pending applications cited above. While dosage regimens may not be taught as claimed, it would be obvious to optimize the dosage of results effective variables through nothing more than routine experimentation. See M.P.E.P. § 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.